Exhibit 10.8

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 27th of
March 2007, by and between Spectrum Brands, Inc., a Wisconsin corporation (the
“Company”) and Amy J. Yoder (the “Executive”).

WHEREAS, the Company desires to employ the Executive upon the terms and
conditions set forth herein; and

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions; and

WHEREAS, Executive’s continued employment with the Company is expressly
conditioned upon the agreement by the Executive to the terms and conditions of
such employment as contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which Executive would not otherwise be
entitled or receive), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment with the Company as
Executive Vice President, Home & Garden, initially reporting to the co-COO,
Batteries, Personal Care and Home & Garden and effective July 1, 2007 report
directly to the Chairman and Chief Executive Officer of the Company, with
responsibility for managing the Company’s Home & Garden business (the “Home &
Garden Business”). During the Term (as defined below) the Executive shall devote
substantially all of her working time and efforts to such employment .

 

2. Term of Employment. Subject to termination of employment under Section 4
hereof, the Executive’s employment and appointment hereunder shall be for a term
commencing on the date hereof and expiring on September 30, 2010 (the “Initial
Term”). Upon expiration of the Initial Term and subject to termination of
employment under Section 4 hereof, this Agreement shall automatically extend for
successive renewal periods of one (1) year (“Renewal Term(s)”). The Initial Term
and any Renewal Terms shall be collectively referred to as the “Term”.

 

3. Compensation. So long as Executive’s employment has not been terminated
pursuant to Section 4 hereof, in consideration of the performance by the
Executive of her duties hereunder, the Company shall pay or provide to the
Executive the following compensation and such other compensation as the Board
may determine which the Executive agrees to accept in full satisfaction for her
services, it being understood that necessary withholding taxes, FICA
contributions and the like shall be deducted from such compensation:



--------------------------------------------------------------------------------

 

(a)

Base Salary. The Executive shall receive a base salary of Four Hundred Thousand
Dollars ($400,000) per annum effective April 2nd, 2007 for the duration of the
Term (“Base Salary”), which Base Salary shall be paid in equal semi-monthly
installments each year, to be paid semi-monthly in arrears. The Board of
Directors of the Company (the “Board”) will review from time to time the Base
Salary payable to the Executive hereunder and may, in its discretion, increase
the Executive’s Base Salary. Any such increased Base Salary shall be and become
the “Base Salary” for purposes of this Agreement.

 

  (b) Bonus. The Executive shall receive a bonus for each fiscal year ending
during the Term, payable annually in arrears, which shall be based on a target
of Seventy Five Percent (75%) of Base Salary paid during such fiscal year,
provided the Company achieves certain annual performance goals established by
the Board from time to time (the “Bonus”). The Board may, in its discretion,
increase the annual Bonus. Any such increased annual Bonus shall be and become
the “Bonus” for such fiscal year for purposes of this Agreement.

 

  (c) Insurance Coverages. The Executive shall be entitled to such insurance and
all other benefits as are generally made available from time to time by the
Company to its executive officers who report to the Chief Executive Officer.

 

 

(d)

New Restricted Stock Award. The Company shall grant the Executive restricted
shares of the Company’s common stock as follows. On April 2nd, 2007 Executive
shall be awarded 35,000 shares of the Company’s common stock, shares that will
include restrictions prohibiting the sale, transfer, pledge, assignment or other
encumbrance of such stock (“Restricted Shares”), provided, however, that all
such restrictions shall lapse on March 31, 2010. Notwithstanding anything else
set forth above, (i) restrictions on Restricted Shares shall also lapse on the
earlier of a change in control of the Company (as defined in the company’s stock
plan governing such award) (“Change in Control”), or the sale by the Company of
all or substantially all of the stock or assets of the Home & Garden Business
(“Sale of the Home & Garden Business”), and (ii) any unlapsed shares of
Restricted Stock shall be forfeited to the Company in the event the Executive’s
employment with the Company terminates prior to the earlier of a Change in
Control or the Sale of the Home & Garden Business, for any reason other than a
termination of Executive’s employment by the Company without Cause, by Executive
for Good Reason or upon death or Disability hereunder.

 

  (e)

Long-Term Incentive Award. Subject to Board approval, Executive shall be
eligible to receive each fiscal year during the Term (commencing with fiscal
year 2008) a Company-stock based award or other consideration valued at 125% of
Executive’s Base Salary at the time of the award, and with such award containing
certain vesting conditions to be based on achievement of Company’s performance

 

2



--------------------------------------------------------------------------------

 

objectives established by the Board from time to time. In the event such award
provides for accelerated vesting upon Change in Control, such accelerated
vesting shall also apply upon a Sale of the Home & Garden Business.

 

  (f) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (g) Other Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy. All expense reimbursements and other perquisites
of the Executive are reviewable periodically by the Compensation Committee of
the Board.

 

  (h) Vehicle Allowance. Subject to the Company’s policy in effect from time to
time, during the Executive’s employment, a monthly auto allowance of Fifteen
Hundred Dollars ($1500) will be paid subject to normal withholdings.

 

  (i) D&O Insurance. The Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by the Executive,
unless authorized or ratified by the Board. Such indemnification shall be
covered by the terms of the Company’s policy of insurance for directors and
officers in effect from time to time (the “D&O Insurance”). Copies of the
Company’s charter, by-laws and D&O Insurance will be made available to the
Executive upon request.

 

  (j) Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Agreement.

 

4. Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder upon written notice
upon the occurrence of any of the following (any such termination being referred
to as termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to any felony, or of any lesser crime or offense having as its predicate
element fraud, dishonesty or misappropriation of the property of the Company;

 

3



--------------------------------------------------------------------------------

  (iii) the habitual drug addiction or intoxication of the Executive which
negatively impacts her job performance or the Executive’s failure of a
company-required drug test;

 

  (iv) the willful failure or refusal of the Executive to perform her duties as
set forth herein or the willful failure or refusal to follow the direction of
the CEO, provided such failure or refusal continues after thirty (30) days of
the receipt of notice in writing from the Board of such failure or refusal,
which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate the Executive’s employment hereunder if such failure or refusal is
not remedied within such thirty (30) day period; or

 

  (v) the Executive materially breaches any of the terms of this Agreement or
any other agreement between the Executive and the Company which breach is not
cured within thirty (30) days subsequent to notice from the company to the
Executive of such breach, which notice refers to this Section 4(a) and indicates
the Company’s intention to terminate the Executive’s employment hereunder if
such breach is not cured within such thirty (30) day period.

 

  (b) Termination by Company for Death or Disability. The Company shall have the
right at any time to terminate the Executive’s employment hereunder upon thirty
(30) days prior written notice upon the Executive’s inability to perform her
duties hereunder by reason of any mental, physical or other disability for a
period of at least six (6) consecutive months (for purposes hereof, “disability”
has the same meaning as in the Company’s disability policy), if within 30 days
after such notice of termination is given, the Executive shall not have returned
to the full-time performance of her duties. The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice to the Executive. Any failure by
the Company to renew the Term of this Agreement shall be deemed a termination by
the Company without Cause as of the expiration of the Term for all purposes of
this Agreement.

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
voluntarily terminate her employment (without Good Reason) hereunder upon sixty
(60) days prior written notice to the Company. Any such termination shall be
treated as a termination by the Company for “Cause” under Section 5.

 

  (e) Termination by the Executive for Good Reason. The Executive shall be
entitled to terminate her employment and appointment hereunder upon the
occurrence of Good Reason. Any such termination shall be treated as a
termination by the Company without Cause. For this purpose, a “Good Reason”
shall mean:

 

4



--------------------------------------------------------------------------------

  (i) any reduction, not consented to by Executive, in Executive’s Base Salary
or target annual bonus opportunity then in effect;

 

  (ii) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties (“Substantial
Diminution”), provided however that the reduction in the size or scope of the
Home & Garden business due to divestitures or transfers of assets to third
parties shall not constitute such a Substantial Diminution;

 

  (iii) a breach by the Company of any of its other material obligations under
this Agreement and the failure of the Company to cure such breach within thirty
(30) days after written notice thereof by Executive; or

 

  (iv) the failure of the Company to obtain the agreement from any successor to
the Company to assume and agree to perform this Agreement; or

 

  (v) a Sale of the Home & Garden Business to a third party unaffiliated with
the Company, provided, however, (a) that Executive shall only have the right to
terminate her employment for Good Reason under this Section 4(e)(v) by providing
notice to the Company to this effect during the sixty (60) day period preceding
the one (1) year anniversary of the closing of the Sale of the Home & Garden
Business with such termination of employment to be effective on the one (1) year
anniversary date of such closing and (b) that as a further condition Executive
shall have remained employed by the acquirer of the Home & Garden Business
during the full one (1) year period following such closing date. Notwithstanding
anything else in this Agreement to the contrary, and provided that Executive
remain employed by such acquirer of the Home & Garden Business for the full one
(1) year following such closing, the Executive’s annual Bonus payment applicable
to such one (1) year period shall equal at least 100% of the target amount.

Further in this regard, should Executive’s employment in connection with the
Home & Garden Business not be terminated prior to or at the closing of the Sale
of the Home & Garden Business or should Executive’s employment be terminated by
the Company without Cause in relation to the Sale of the Home & Garden Business,
the Company shall deposit on such closing date an amount equal to double the sum
of (i) Executive’s Base Salary and (ii) the target Bonus amount Executive would
be eligible to receive if the Company met 100% of the applicable performance
goals established by the Board or, if higher, the amount determined pursuant to

 

5



--------------------------------------------------------------------------------

Section 3(b) for the fiscal year ending immediately prior to the closing of the
Sale of the Home & Garden Business (“Severance Amount”) into a reasonable and
customary escrow account to secure Executive’s potential severance benefits
under this Section. Should Executive (a) be terminated with Cause or should she
voluntarily terminate her employment with the acquirer before the expiration of
the one year period following the closing of the Sale of the Home & Garden
Business or (b) not elect to terminate her employment for Good Reason within the
sixty (60) day notice period set forth above, the full escrow amount shall be
returned to the Company and the Company shall have no further obligation in this
regard.

Notwithstanding anything else in this Agreement to the contrary, should
Executive’s employment be terminated without Cause or by reason of Death or
Disability following the Closing Date but before the first anniversary of the
closing date of the Sale of the Home & Garden Business or upon her proper
election to terminate her employment for Good Reason as permitted hereunder, the
escrow agent shall pay out the Severance Amount to the Executive over
twenty-four (24) months as described in Section 5(b)(i) commencing on
Executive’s termination, and Company shall have no other severance obligations
under Section 5(b)(i) in this regard. Any and all interest on sums held in
escrow shall be paid to Company.

Notwithstanding the foregoing, if any payment in accordance with this paragraph
would subject the Executive to tax under section 409A of the Internal Revenue
Code of 1986, as amended, then payment will be suspended until the first date as
of which payment can be made without subjecting the Executive to such tax, at
which time a lump sum payment of suspended payments will be made to Executive.

 

  (f) Notice of Termination. Any termination (except due to the death of the
Executive) shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8. For purposes of this Agreement, a
“Notice of Termination” means a written notice given prior to the termination
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than fifteen (15) days after the giving of such
notice, unless a longer notice is required pursuant to another section of this
Agreement). The failure by any party to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of such party hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.

 

6



--------------------------------------------------------------------------------

5. Effect of Termination of Employment.

 

  (a) Termination by the Company With Cause or Voluntarily by the Executive. If
the Executive’s employment is terminated by the Company with Cause or if
Executive voluntarily terminates her employment hereunder (except for Good
Reason), the Executive’s salary and other benefits specified in Section 3 shall
cease at the time of such termination, and the Executive shall not be entitled
to any compensation specified in Section 3 which was not required to be paid
prior to such termination; provided, however, that the Executive shall be
entitled to continue to participate in the Company’s medical benefit plans to
the extent required by law. Upon any such termination of employment, the company
shall promptly pay to the Executive accrued salary and vacation pay,
reimbursement for expenses incurred through the date of termination in
accordance with Company policy, and accrued benefits through the Company’s
benefit plans, programs and arrangements.

 

  (b) Without Cause or for Good Reason, Death or Disability. If the Executive’s
employment is terminated (a) by the Company without Cause , (b) by Executive for
Good Reason or (c) by reason of death or Disability, and the Executive executes
a separation agreement with a release of claims agreeable to the Company (to the
extent that the Executive is physically and mentally capable to execute such an
agreement), the Executive’s salary and other benefits specified in Section 3
shall cease at the time of such termination, and the Executive shall not be
entitled to any compensation specified in Section 3 which was not required to be
paid prior to such termination; provided, however, the Company shall pay the
Executive the amounts and provide the Executive the benefits as follows:

 

  (i)

The Company shall pay to the Executive as severance, an amount in cash equal to
double the sum of (i) the Executive’s Base Salary, and (ii) the annual Bonus (if
any) earned by the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of the fiscal year ending immediately prior
to the fiscal year in which the termination occurs (or, if such termination is
by the Company without Cause and is done so in relation to the Sale of the
Home & Garden Business, the Severance Amount, if higher), such cash amount to be
paid to the Executive ratably monthly in arrears over the 24-month period
immediately following such termination. Additionally, the Company shall promptly
pay to the Executive in cash following a termination under this Section 5(b) a
pro rata portion of the target annual Bonus applicable to the fiscal year in
which such termination occurs (based on the number of weeks worked during such
fiscal year prior to such termination divided by 52) provided that, at

 

7



--------------------------------------------------------------------------------

 

the time of such termination, such pro rata portion is accrued on the Company’s
books and that such accrual reasonably reflects the probability and extent such
bonus would be paid.

Notwithstanding the foregoing, if any payment in accordance with this paragraph
would subject the Executive to tax under section 409A of the Internal Revenue
Code of 1986, as amended, then payment will be suspended until the first date as
of which payment can be made without subjecting the Executive to such tax, at
which time a lump sum payment of suspended payments will be made to Executive.

 

  (ii) For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Initial Term, the Company shall arrange
to provide the Executive and her dependents the additional benefits specified in
Section 3(c) substantially similar to those provided to the Executive and her
dependents by the Company immediately prior to the date of termination, at no
greater cost to the Executive or the Company than the cost to the Executive and
the Company immediately prior to such date. Benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall cease immediately upon the
discovery by the Company of the Executive’s breach of the covenants contained in
Section 6 or 7 hereof. In addition, benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the 24-month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the date of
termination.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 

  (v) If the Executive’s employment with the Company terminates during the Term,
the Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 5, and there shall be no reduction or offset of such payments
following Executive’s obtaining any other employment.

 

8



--------------------------------------------------------------------------------

6. Agreement Not to Compete.

 

  (a) The Executive agrees that during the Non-Competition Period (as defined
below), she will not, directly or indirectly, in any capacity, either
separately, jointly or in association with others, as an officer, director,
consultant, agent, employee, owner, principal, partner or stockholder of any
business, or in any other capacity, provide services of the same or similar kind
or nature that she provides to the Company to, or have a financial interest in
(excepting only the ownership of not more than 5% of the outstanding securities
of any class listed on an exchange or the Nasdaq Stock Market), any competitor
of the Company in the home and/or garden categories (which means any person or
organization that is in the business of or makes money from designing,
developing, or selling products or services similar to those products and
services developed, designed or sold by the Company’s Home & Garden Business);
provided, however, that the Executive may provide services to or have a
financial interest in a business that competes with the Company’s Home & Garden
Business if her employment or financial interest is with a separately managed or
operated division or affiliate of such business that does not compete with the
Company. The “Non-Competition Period” is (a) the longer of the Executive’s
employment hereunder plus (b) a period of one (1) year thereafter. In
recognition, acknowledgement and agreement that the Company’s business and
operations extend throughout North America and beyond, the parties agree that
the geographic scope of this covenant not to compete shall extend to North
America.

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that during the Non-Competition Period, she will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit or otherwise contact any of the Company’s customers with whom
the Executive had contact, responsibility for, or had acquired confidential
information about by virtue of her or her employment with the Company at any
time during her or her employment, if such contact is for the general purpose of
selling products that satisfy the same general needs as any products that the
Company had available for sale to its customers during the Non-Competition
Period.

 

  (c) The Executive agrees that during the Non-Competition Period, she shall not
initiate contact in order to induce, solicit or encourage any person to leave
the Company’s employ. Nothing in this paragraph is meant to prohibit an employee
of the Company that is not a party to this Agreement from becoming employed by
another organization or person.

 

  (d) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under the applicable law.

 

9



--------------------------------------------------------------------------------

  (e) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company.

 

7. Secret Processes and Confidential Information.

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of her services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of her duties hereunder. For purposes of this
Section 7(a), confidential information or materials shall include existing and
potential customer information, existing and potential supplier information,
product information, design and construction information, pricing and
profitability information, financial information, sales and marketing strategies
and techniques and business ideas or practices. The restriction on the
Executive’s use or disclosure of the confidential information or materials shall
remain in force during the Executive’s employment hereunder and until the
earlier of (x) a period of two (2) years thereafter or (y) such information is
of general knowledge in the industry through no fault of the Executive or any
agent of the Executive. The Executive also agrees to return to the Company
promptly upon its request any Company information or materials in the
Executive’s possession or under the Executive’s control. This Section 7(a) is
not intended to preclude Executive from being gainfully employed by another.
Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.

 

  (b) The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”). The Executive acknowledges and agrees
that all the Inventions shall be the sole property of the Company, and the
Executive hereby assigns to the Company all of the Executive’s rights and
interests in and to all of the Inventions, it being acknowledged and agreed by
the Executive that all the Inventions are works made for hire. The Company shall
be the sole owner of all domestic and foreign rights and interests in the
Inventions. The Executive agrees to assist the Company at the Company’s expense
to obtain and from time to time enforce patents and copyrights on the
Inventions.

 

10



--------------------------------------------------------------------------------

  (c) Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and the
Executive will not retain any such information or any reproduction or excerpt
thereof. Nothing in this Agreement of elsewhere shall prevent the Executive from
retaining her desk calendars, address book and rolodex.

 

  (d) Nothing in this Section 7 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile or telex, (c) one day after delivery to an overnight delivery
courier, or (d) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, by registered or certified
mail. The addresses for such notices shall be as follows:

 

  (a) For notices and communications to the Company:

Spectrum Brands, Inc.

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 829-6298

Attention: General Counsel

 

  (b) For notices and communications to the Executive: at the address set forth
in the records of the Company, as updated at the request of the Executive from
time to time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Missouri, without reference to its conflicts of law
principles.

 

  (b)

Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of

 

11



--------------------------------------------------------------------------------

 

the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of her employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of her
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

  (d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  (e) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during her employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 

  (f) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. In the event that the Executive shall
give a Notice of Termination for Good Reason and it shall thereafter be
determined that Good Reason did not exist, the employment of the Executive
shall, unless the Company and the Executive shall otherwise mutually agree, be
deemed to have terminated, at the date of giving such purported Notice of
Termination, and the Executive shall be entitled to receive only those payments
and benefits which he would have been entitled to receive at such date had he
terminated her employment voluntarily at such date under Section 4(d) of this
Agreement.

 

  (g) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of proving the actual damage to the Company.

 

12



--------------------------------------------------------------------------------

  (h) Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 9(h) of this
Agreement shall be considered separate and independent from the other sections
of this Agreement and no invalidity of any one of those sections shall affect
any other section or provision of this Agreement. However, because it is
expressly acknowledged that the pay and benefits provided under this Agreement
are provided, at least in part, as consideration for the obligations imposed
upon Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court determine that any of the provisions
under these Sections is unlawful or unenforceable, such that Executive need not
honor those provisions, then Executive shall not receive the pay and benefits,
provided for in this Agreement following termination, if otherwise available to
Executive, irrespective of the reason for the end of Executive’s employment.

 

  (j) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC. By:  

/s/ David A. Jones

  David A. Jones   Chief Executive Officer

 

EXECUTIVE:

/s/ Amy J. Yoder

Name: Amy J. Yoder

 

14